Opinion
CLARK, J.—
In these two proceedings we review Public Utilities Commission Decision No. 87585 as modified on petition for rehearing by Decision No. 87996.1 The decisions granted Pacific Gas and Electric Company increased revenue of $58,444,000 to offset an increase in its cost of purchasing gas. The increase in revenue is not challenged; petitioners *265challenge the method by which the commission allocates the increase among utility users.
In the companion opinion of California Manufacturers Assn. v. Public Utilities Com., ante, page 251, [155 Cal.Rptr. 664,595 P.2d 98], decided today, we conclude the commission decisions must be annulled because the rate designs adopted — assertedly to further conservation goals — are supported by neither the findings nor the evidence. In the instant decisions, the commission again adopts a rate design assertedly to further the same goals. However, the findings and evidence are substantially the same as in the former two cases and fail for the same reasons.
The commission’s decisions are annulled. On remand the commission shall determine an appropriate method to spread the rate increase to which the utility is entitled. Having ascertained an appropriate rate spread, the commission shall order refunds and surcharges, if appropriate, all in compliance with Public Utilities Code section 1705.
Bird, C. J., Mosk, J., Richardson, J., Manuel, J., Newman, J., and Caldecott, J.,* concurred.

 In the original proceedings, Commissioner Dedrick did not participate, and Commissioner Symons filed a dissenting opinion. Commissioner Dedrick voted to modify and deny rehearings, and Commissioner Sturgeon, who had been part of the majority in the *265original decisions, joined Commissioner Symons, in dissenting from the order denying rehearing.


 Assigned by the Chairperson of the Judicial Council.